Acker, Judge.
Rule 29 for the government of the Supreme Court provides that “The appellant, or plaintiff in error, in order to prepare properly a case for submission, when called shall have filed a brief of the points relied on, in accordance with, and confined to, the distinct specifications of error contained in his assignments of error, and such fundamental errors of law as are apparent upon the record, each ground of error being separately presented, and being numbered as the assignments of error are numbered, and each and every one not so separately presented shall be regarded as abandoned.” The *139record contains seven assignments of error. None of them, are copied or presented in any way, or even referred to in appellant’s brief.
Opinion delivered February 28, 1888.
The brief is made upon three propositions, without regard to the specifications of error contained in the assignments. The; propositions are not numbered as the assignments of error are,, and it is impossible to determine under which assignment either1 or any of these propositions are made. The assignments do> not contain “distinct specifications of error,” as required by the rule.
Appellee invokes an application of the rule, and insists that, as the assignments of error are ignored by appellants, and the judgment being such as the court below was competent to render, it should be affirmed. If the rules adopted for the government of this court are entitled to any consideration whatever, the judgment of the court below should be affirmed without; regard to merits. Notwithstanding appellants have abandoned their assignments of error, and there is nothing before this court demanding our consideration, we have, however, examined the pleadings and evidence contained in the record, and find that the only question in the case is one of fact upon which there is much conflict in the evidence, but we discover no great, preponderance either way. In such case this court will not disturb the verdict.
We are of opinion that the judgment of the court below should be affirmed.
Affirmed.